DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirbu et al. (Pub No. 20180366905).
Regarding claim 1, Sirbu et al. discloses in figure 3 and specification:
1. A vertical-cavity surface-emitting laser (VCSEL) comprising: 
a first substrate (see, 220, fig. 3); 
a first reflector (see, 206, fig. 3) disposed on the first substrate, wherein the first reflector comprises a distributed Bragg reflector (DBR) including multiple layers of alternating semiconductor materials (see, paragraph [0046], here, un-doped semiconductor distributed Bragg reflector (DBR) mirrors); 
a second reflector (see, 204, fig. 3), wherein the second reflector comprises a distributed Bragg reflector (DBR) including multiple alternating dielectric layers (see, paragraph [0046], here, dielectric reflector stacks); and 
an active region structure (see, 204, fig. 3) disposed between the first reflector and the second reflector, wherein a bottom of the active region and a top of the first reflector form a fused interface layer via a wafer bonding process (see, paragraph [0045] here, a wafer-fused VCSEL).

    PNG
    media_image1.png
    651
    551
    media_image1.png
    Greyscale

Regarding claim 3, Sirbu et al. discloses in figure 3 and specification the VCSEL of claim 1, wherein the VCSEL is configured to emit a laser light within a wavelength range of 1200 nanometers (nm) to 1650 nm (see, paragraph [0005], here, a wavelength range comprising a lower wavelength boundary of 1200 nanometers (nm) and an upper wavelength boundary of 1900 nm).
Regarding claim 4, Sirbu et al. discloses in figure 3 and specification the VCSEL of claim 1, and wherein the multiple layers of alternating semiconductor materials in the first reflector comprise layers of un-doped aluminum gallium arsenide (AlGaAs) and gallium arsenide (GaAs) (see, paragraph [0008], here, the bottom reflector DRB stack comprises un-doped alternating layers of AlGaAs and GaAs).
Regarding claim 9, Sirbu et al. discloses in figure 3 and specification the VCSEL of claim 1, wherein the first substrate is a GaAs wafer (see, paragraph [0060], here, the bottom reflector 206 on different GaAs substrates, such as substrate 220).

Allowable Subject Matter
4.	Claims 2, 5-8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
5.	Claims 11-31 are allowed.
6.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 11 and 22, the closest reference to Sirbu et al. (Pub No. 20020131464) disclose the vertical cavity surface emitting laser and a method of fabrication thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 12 and 22.
Regarding claim 11,
None of the cited prior arts discloses the claimed structural combination of independent claim 11, in particular having the limitation of “a second reflector, wherein the second reflector comprises a distributed Bragg reflector (DBR) including multiple alternating dielectric layers; an active region structure disposed between the first reflector and the second reflector; and an air gap spacer layer containing an airgap and an air gap etch stop layer formed on the first reflector, wherein the air gap spacer layer comprises the first semiconductor material and the air gap etch stop layer comprises the second semiconductor material; wherein a bottom of the active region and a top of the air gap spacer layer form a fused interface layer via a wafer bonding process”.
Regarding claim 22,
None of the cited prior arts discloses the claimed structural combination of independent claim 22, in particular having the limitation of “a second reflector, wherein the second reflector comprises a distributed Bragg reflector (DBR) including multiple alternating dielectric layers; and an active region structure disposed between the first reflector and the second reflector; - 26 -AttyDktNo: 060431/695357 Client 901/US LEGAL02/40239655v1 LEGAL02/40248628v 1wherein a bottom of the active region and a top of the first reflector form a fused interface layer via a wafer bonding process; wherein the active region structure comprises: MQLs, wherein the MQLs are disposed between a first set of active semiconductor layers at a bottom side facing the first reflector and a second set of active semiconductor layers at a top side facing the second reflector; wherein the first set of active semiconductor layers comprises a first semiconductor layer disposed in direct contact with the MQLs and a second semiconductor layer disposed away from the MQLs; wherein an air gap is formed in the second semiconductor layer above the fused interface layer; wherein a first etch stop layer is disposed between the first and the second semiconductor layer to define a patterning process of the active region structure for providing a space for a cathode layer; and wherein the second set of active semiconductor layers at the top side of the MQLs comprises a third semiconductor layer disposed in direct contact with the MQLs, and a fourth semiconductor layer disposed over the third semiconductor layer away from the MQLs; a tunnel junction layer disposed over the fourth semiconductor layer and patterned to overlap a portion of the MQLs, wherein a second etch stop layer is disposed between the fourth semiconductor layer and the tunnel junction layer to define a patterning process for the tunnel junction layer; and a fifth semiconductor layer over the tunnel junction layer and the second etch stop layer; wherein the second reflector is fabricated on the fifth semiconductor layer, and wherein an anode layer is disposed on the fifth semiconductor layer next to the second reflector”.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
	
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (Pub No. 20070133642) discloses the vertical cavity surface emitting laser module having monitoring photodiode and method of fabricating the same.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828